Third District Court of Appeal
                             State of Florida

                        Opinion filed October 4, 2017.

                             ________________

                              No. 3D16-1844
                        Lower Tribunal No. 15-28620
                            ________________

                              Ryan Escobar,
                                 Appellant,

                                     vs.

              Tower Hill Signature Insurance Company,
                                  Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

     Mintz Truppman, P.A., and Timothy H. Crutchfield, for appellant.

      Methe & Rockenbach, P.A., and Kara Berard Rockenbach and David A.
Noel (West Palm Beach), for appellee.

     Ver Ploeg & Lumpkin, P.A., and Stephen A. Marino, Jr., Benjamin C.
Hassebrock and Andrew M. Shapiro, for United Policyholders, as amicus curiae.


Before FERNANDEZ, LOGUE and SCALES, JJ.

                       ON CONFESSION OF ERROR

     PER CURIAM.
      Ryan Escobar, the plaintiff below, appeals an order granting final summary

judgment in favor of his insurer, Tower Hill Signature Insurance Company. Upon

Tower Hill’s commendable confession of error, and because genuine issues of

material fact exist as to the amount of the actual cash value of the insured loss at

hand, we reverse the final summary judgment and remand the case to the trial court

for further proceedings. See § 627.7011(3)(a), Fla. Stat. (2016) (“In the event of a

loss for which a dwelling . . . is insured on the basis of replacement costs . . . the

insurer must initially pay at least the actual cash value of the insured loss, less any

applicable deductible.”); Siegel v. Tower Hill Signature Ins. Co., 3D16-1861, at

*10-11 (Fla. 3d DCA Aug. 30, 2017) (reversing final summary judgment in favor

of Tower Hill, concluding “[w]e find no support in Slayton[ v. Universal Property

and Casualty Insurance Co., 103 So. 3d 934 (Fla. 5th DCA 2012)]—or any other

authority Tower Hill cites—for the proposition that the insurer is able to

unilaterally determine, as a matter of law, actual cash value or replacement cost

value” by simply paying its own independent adjuster’s estimate of the insured

loss, less the deductible) (footnote omitted); Francis v. Tower Hill Prime Ins. Co.,

42 Fla. L. Weekly D1565 (Fla. 3d DCA July 12, 2017) (reversing final summary

judgment in favor of insurer where “widely-divergent estimates of covered repair

costs created a genuine issue of material fact precluding summary judgment

regarding the roof leak claims,” expressly rejecting insurer’s argument that its



                                          2
payment of its own adjuster’s estimate less the deductible entitled it to summary

judgment under Slayton).

      Reversed and remanded.




                                       3